                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                   )         CASE NO. 4:19CR578
                                            )
                      Plaintiff,            )         JUDGE CHRISTOPHER A. BOYKO
                                            )
              vs.                           )
                                            )
CHARLES MOORE,                              )         OPINION AND ORDER
                                            )
                      Defendant.            )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Charles Moore’s Motion for Bond. (Doc. 23). For the

following reasons, Defendant’s Motion is DENIED.

                                        I. BACKGROUND

       On March 4, 2020, a Grand Jury issued a Superseding Indictment against Defendant with

eight counts stemming from the possession and distribution of narcotics and related charges,

including the possession of firearms. (Doc. 20). As Defendant had previously waived his right

to a Detention Hearing, (see Doc. 10), the Magistrate Judge continued his detention. (Non-Doc

Entry, 3/9/2020).

       On March 31, 2020, Defendant filed his Motion for Bond. (Doc. 23). The Government

responded on April 1, 2020 asking the Court to deny Defendant’s request. (Doc. 24).

                                     II. LAW & ANALYSIS

       Defendant asks the Court to reopen the decision to detain due to changed circumstances.

A district court may reopen a detention hearing based on changed circumstances. 18 U.S.C. §

                                                -1-
3142(f)(2)(B) (emphasis added). However, the new information must 1) have been unknown to

the movant at the time of the hearing; and 2) have “a material bearing on the issue of whether

there are conditions of release that will reasonably assure a defendant’s appearance at trial and

the safety of any other person in the community.” United States v. Watson, 475 Fed. App’x 598,

600 (citing § 3142(f)(2)(B)). “In other words, the new information must be of a nature that

would increase the likelihood that the defendant will appear at trial and would show that the

defendant is less likely to pose a danger to the community.” Id.

       Defendant argues that the Court should release him on bond because COVID-19 “poses a

direct risk that is far greater if he continues to be detained during this public health crisis.” (Doc.

23, PageID: 73). He asks for release on a personal recognizance bond during the pendency of his

trial. (Id. at PageID: 74). While he does not discuss his danger to the community or his flight

risk, he claims that COVID-19 creates a “powerful incentive” to follow the Court orders if

released. (Id.).

       The Court understands the general risks that COVID-19 presents to certain populations,

including those is jails and prisons. But courts throughout the country “have held that these

risks, without more, do not amount to a ‘material change of circumstances warranting a renewed

evaluation of [a] prior detention order.’” United States v. Tawfik, 2020 WL 1672655, at *2 (E.D.

Mich. Apr. 6, 2020) (citing cases finding same). The fact that COVID-19 may come to the

facility where Defendant is housed does not go to Defendant’s flight risk or danger to the

community. Moreover, in this case where detention is presumed given the nature of the charges,

see 18 U.S.C. § 3142(e)(3), Defendant does not allege any facts to overcome that presumption.

       Defendant’s request also ignores the realities of his case. He has a lengthy criminal

history involving violence and narcotics. He has a history of disobeying court orders to appear



                                                 -2-
and had numerous violations while on supervision in the past. Moreover, it appears that the

instant offenses began almost immediately after his release from supervision. While he alleges

that an inmate at Mahoning County Jail has contracted COVID-19, the Government disputes this

allegation. 1 However, the United States Marshals and Mahoning County appear to be taking

proper precautionary measures to stop the introduction and spread of COVID-19 at the facility.

(Doc. 24, PageID: 78-80). Finally, Defendant has not alleged any symptoms of the virus or

previous health conditions that would make him an “at-risk” person.

           Accordingly, since the new information of COVID-19 neither reasonably assures

Defendant’s appearance at trial nor the safety of others in the community, the Court declines to

reopen the detention determination.

                                               III. CONCLUSION

           For the foregoing reasons, Defendant’s Motion (Doc. 29) is DENIED.

           IT IS SO ORDERED.

                                                     s/ Christopher A. Boyko
                                                     CHRISTOPHER A. BOYKO
                                                     Senior United States District Judge

Dated: April 14, 2020




1
    The Court could neither confirm nor deny the presence of COVID-19 at Mahoning County Jail.

                                                       -3-
